DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1-13-2021 have been fully considered. As applicant’s arguments are directed towards the claims as amended, please see below.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed, et. al., U.S. Patent Application Publication Number 2012/0323474, published December 20, 2012 in view of Fairfield, et. al., U.S. Patent Application Number 2014/0063232, published March 6, 2014 and Fairfield, et. al., U.S. Patent Application Publication Number 2015/0254986, filed March 4, 2014 (herein after referred to as Fairfield2).

As per claims 1, 8 and 16, Breed discloses a system comprising: 
a computing device having a communication system (Breed, ¶21), wherein the computing device is configured to: receive, via the communication system, data from a first vehicle that indicates the first vehicle is located within a threshold distance from a second vehicle; determine a likelihood of interference between a first sensor coupled to the first vehicle and at least a second sensor coupled to the second vehicle; and provide instructions, via the communication system, to the first vehicle to perform one or more 
Breed fails to expressly disclose the likelihood being above or below a threshold.
Fairfield teaches a vehicle implement decisions based on a likelihood threshold (¶111).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a likelihood in order to gain the benefit of determining if interference between vehicles will occur.
Breed as modified by Fairfield fails to disclose the computing device being separate from the vehicles and using information provided from the vehicles.
Fairfield2 teaches a central station which receives and shared information between vehicles (Fig. 5 and ¶90).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a central station in order to gain the benefit of sharing information between vehicles who may be too far apart or not have line of sight to each other for communications.

As per claims 3 and 4, Breed as modified by Fairfield and Fairfield2 discloses the system of claim 1, wherein the computing device is further configured to: receive, from the first vehicle, sensor configuration parameters for the first sensor, wherein the sensor configuration parameters specify at least a modulation pattern for the first sensor; and determine the one or more adjustments based on the sensor configuration parameters 

As per claims 5 and 6, Breed as modified by Fairfield and Fairfield2 further discloses the system of claim 4, wherein the one or more adjustments include a time/frequency offset to the modulation pattern for the first sensor (Breed, ¶220 where both FDMA and TDMA are suggested).

As per claim 7, Breed as modified by Fairfield and Fairfield2 further discloses the system of claim 1, wherein the computing device corresponds to a remote server (Breed, ¶352 and Fairfield2, Fig. 5).

As per claim 9, Breed as modified by Fairfield and Fairfield2 further discloses the method of claim 8, wherein receiving data from the first vehicle that indicates the first vehicle is located within the threshold distance from the second vehicle comprises: receiving data indicating a velocity of the second vehicle relative to the first vehicle; and wherein determining the likelihood of interference between the first sensor coupled to the first vehicle and at least the second sensor coupled to the second vehicle exceeds the threshold likelihood is based on the velocity of the second vehicle relative to the first vehicle (Breed, ¶209 velocity determination and Fairfield, ¶111 threshold).

As per claim 10, Breed as modified by Fairfield and Fairfield2 further discloses the method of claim 9, wherein receiving data from the first vehicle that indicates the first vehicle is 

As per claims 11 and 12, Breed as modified by Fairfield further discloses the method of claim 8, wherein providing instructions to the first vehicle to perform one or more adjustments that reduce the likelihood of interference below the threshold likelihood comprises: providing instructions to adjust a transmission power of the first sensor (Breed, ¶220 where the modulation schemes adjust transmission power via the duty cycle and frequency via FDMA).

As per the limitations of claims 13-15, please see the rejection and rationale of claims 4-6 above.

As per the limitations of claims 17 and 18, please see the rejection and rationale of claims 9 and 10 above.

As per claim 19, Breed as modified by Fairfield and Fairfield2 further discloses the non-transitory computer readable medium of claim 16, further comprising: receiving, via the communication system, data from the first vehicle that indicates the first vehicle is 

As per claim 20, Breed as modified by Fairfield and Fairfield2 further discloses the non-transitory computer readable medium of claim 19, wherein providing, via the communication system, instructions to the first vehicle to perform one or more adjustments that reduce the likelihood of interference below the threshold likelihood comprises: providing instructions to the first vehicle to perform one or more adjustments that reduce the likelihood of interference and the second likelihood of interference below the threshold likelihood (Breed, ¶220 where multiple vehicles avoid interference from each other).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed, Fairfield and Fairfield2 as applied to claim 1 above, and further in view of Cousins, U.S. Patent Application Publication Number 2015/0121161, filed October 28, 2013.

As per claim 2, Breed as modified by Fairfield and Fairfield2 discloses the system of claim 1 but fails to disclose determining network latency.
Cousins teaches determination of network latency (¶4).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS E WINDRICH/Primary Examiner, Art Unit 3646